Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 01/29/2022 have been fully considered and are persuasive. 

3.	Applicant's remarks and amendments submitted on 17/003,865 for application number 17/003,865 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn. The record is clear, therefore, no reason for allowance is necessary. See MPEP 1302.14(I).

4.	The rejection of claim 12 under 35 U.S.C. § 112, second paragraph, is withdrawn in view of applicant's amendments.

Allowable Subject Matter
5.	Claims 1-13, 15-21 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references disclose the general subject matter recited in independent claims 1, 10 and 12. 

Aschauer et al. (US Pub. 2019/0394034 A1 provide a method for securely providing a private key of a cryptographic key pair on a corresponding programmable hardware security module.

9.	Winkelvos et al. (US Pub. 2017/0111178 A1) provide a method involves generating a key pair including a private key and a public key and/or symmetric keys for a car or for a controller of the car. A certificate is generated using the key pair, and the certificate is introduced into the car or the controller. The car or the controller is authenticated to a communication partner, and a signed message is sent together with a corresponding certificate. The communication partner is authenticated to the car or the controller using the signed message and another public key produced based on a certification by a car manufacturer.

10.	Takemori et al. (Pub. No. US 2019/0028267 A1) provide a  secure hardware extension (SHE)-B, an initial key is set to a KEY_N key usable in a verification process and a generation process for a message authentication code. In an SHE-A, a master key is set to a KEY_N key usable in the verification process and the generation process for the message authentication code, the master key being used together with an identifier of an authenticated electronic control unit (ECU) for generating the message authentication code to be used as the initial key. A central processing unit (CPU) causes the message authentication code for the identifier of the authenticated ECU to be generated 

Reasons for Allowance 
11.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… a master key for a model selected from different models of a product type of a manufacturer; defining a set of key derivation parameters for the key derivation function model; determining the key derivation parameters for the model for which a cryptographic key is to be derived; deriving an individual cryptographic key or a set of cryptographic keys from the master key according to the key derivation function model using the key derivation parameters; wherein the step of defining a set of key derivation parameters comprises at least the parameters key type identification and key type learning counter; wherein a key type, identified by the key type identification, indicates at least a derivation path for a key”, as recited in claim 1,  “… a key derivation circuit by which a derivation of the cryptographic key from a stored master key is performed, which stored master key is selected in a received message by a master key reference specified therein, wherein the key derivation is carried out according to a key derivation function model in which a set of key derivation parameters is received, which includes at least the key derivation parameters key type 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,10 And 12. For this reason, the specific claim limitations recited in independent claims 2-9, 11, 13 and 15-21 taken as whole are found to be novel and allowable.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





A.G.
February 10, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434